--------------------------------------------------------------------------------

Exhibit 10.28
 
Graphic [image008_v1.jpg]

March 11, 2014


John Varian
930 Noe Street
San Francisco, California  94114
 
 
Re:
Retention Benefit Agreement

 
Dear John:
 



As you are well aware, the Board pressed you to jump into XOMA at a time when
the Company was vulnerable but showing very encouraging early signs in many of
its programs.  That was at the same time that you were attempting to reduce your
overall workload.  You were persuaded to take on the challenge and have been
successful thus far, and the Board could not be more appreciative of your
efforts to create value for the Company and of the sacrifices that you have made
to help make that a reality.  We again want to implore you to continue to help
create additional value, build out the team and help position the Company for
this next important phase of its growth.
 
In recognition of the significant contributions that we expect you to make
during the next several years, and in order to encourage you to continue to work
full time as CEO of the Company, we are entering into this Retention Bonus
Agreement (the “Agreement”) with you.
 
In the event that you remain an employee or director of the Company through the
earlier to occur of (1) the annual meeting of stockholders held in 2017, (2) an
agreement by the Company’s Board of Directors to treat your departure as a
retirement under the terms of our equity awards program, or (3) a Change in
Control of the Company as defined in that certain Change in Control Agreement,
dated January 4 2012 (the “Bonus Date”), the Company will extend to you the
“Retention Benefit” described below. The Retention Benefit would be that each of
the options and restricted stock units held by you as of the Bonus Date would
become fully vested as of the Bonus Date and, with respect to options, even if
the options were not fully exercisable prior to the Bonus Date, each option
would remain vested and exercisable for the full term of such option until the
expiration date of the option set forth in the applicable stock option agreement
as if you had not incurred a termination of service (as defined in the award
agreements), but in no event later than ten years following the grant date of
the option. On the expiration date of your options set forth in the applicable
stock option agreements, your options would terminate and cease to be
exercisable.  Except as otherwise provided in this letter agreement, your
options and restricted stock units will remain subject to the terms of the
applicable award agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [image008_v1.jpg]
This Agreement contains our entire agreement concerning the Retention
Benefit.  Nothing in this Agreement will alter the “at will” nature of your
employment relationship with the Company or otherwise change your compensation,
benefits, bonus arrangements or the Change in Control Agreement.
 
Sincerely,
 
XOMA Corporation



    
W. Denman Van Ness
 
Chairman of the Board of Directors
 

 
I agree to and accept the terms and conditions of this Retention Benefit
Agreement.
 
 
Dated:
John Varian
 

 
 

--------------------------------------------------------------------------------